Fourth Court of Appeals
                                       San Antonio, Texas
                                            September 29, 2021

                                           No. 04-21-00299-CV

           IN RE Douglas C. GLENEWINKEL and Ward A. Glenewinkel, Relator(s)

                                           Original Proceeding 1

                                                  ORDER

        On July 26, 2021, relators filed a petition for writ of mandamus and a motion for temporary
relief, which this court granted on July 29, 2021. The real parties in interest filed a response to
which relators replied. After considering the petition and the record, this court concludes relators
did not show they are entitled to the relief sought. Accordingly, the petition for writ of mandamus
is DENIED. See TEX. R. APP. P. 52.8(a).

        The stay issued on July 29, 2021 is LIFTED.

        It is so ORDERED on September 29, 2021.



                                                                    _____________________________
                                                                    Rebeca C. Martinez, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of September, 2021.

                                                                    _____________________________
                                                                    Michael A. Cruz, Clerk of Court




1
  This proceeding arises out of Cause No. 21-0921-CV-E, styled Douglas C. Glenewinkel and Ward. A. Glenewinkel
v. Marvin W. Kraft, Jr., Jeffrey Marvin Kraft and Craig W. Hall, pending in the 456th District Court, Guadalupe
County, Texas, the Honorable Heather H. Wright presiding.